DETAILED ACTION
	Claims 1, 2, 4, 7-12, 15, 16, 24, and 44 are currently pending in the instant application.  Claims 9-11, 15, and 15 are rejected.  Claims 1, 2, 4, 7, 8, 12, 24, and 44 appear allowable.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    258
    319
    media_image1.png
    Greyscale
in the reply filed on 20 June 2021has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of the pending claims.  
Response to Amendment and Arguments
Applicant's amendment and arguments filed 15 October 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the objection to claims 6, 8, and 24.  Applicant’s amendment has overcome the 35 USC 112 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 9 and 15 have the word “comprising” in the definition of R1’ and R2” defining these variables to include “a group comprising an electrophilic moiety”.  This statement is considered indefinite as it is unclear what else can be in the substituent besides the electrophilic moiety which renders claims 9-11 and 15 indefinite.  Additionally, claim 9 has formula (VII) substituted with R1’ and R1”, however, the definitions provided in claim 9 define R2”, instead of R1”.  Therefore, there is no variable R2” on formula (VII) and there is no definition of the variable R1” which is present on the formula (VII) which renders the claims 9-11 indefinite.  Claim 15 has the variable R2” on formula (IX) and defined, however, the proviso discusses R2’ which is not found on formula (IX).
Claim 16 recites the limitation “wherein the electrophilic or a nucleophilic moiety is selected from the group consisting of

    PNG
    media_image2.png
    67
    607
    media_image2.png
    Greyscale
.  There is insufficient antecedent basis for this limitation in the claim as claim 1 from which claim 16 depends does not mention “an electrophilic or a nucleophilic moiety”.  Additionally, 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11, 15, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the claims have two variables on the ring in position A, R1’ and R1”, however, claim 1 from which the claims depend only have R1.  Additionally, the variables, such as R1” and R2” are defined broader than the parent claim.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					17 November 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600